
	

114 HR 3974 RH: Grow Our Own Directive: Physician Assistant Employment and Education Act of 2016
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 549
		114th CONGRESS
		2d Session
		H. R. 3974
		[Report No. 114–710]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Ms. Kuster (for herself and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		September 6, 2016Additional sponsors: Mr. Foster, Mr. Cárdenas, Mrs. Kirkpatrick, Ms. Brownley of California, Mr. Takano, Mr. Grijalva, and Ms. Kaptur
			September 6, 2016
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on November 5, 2015
		
		
			
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out a pilot program to provide educational
			 assistance to certain former members of the Armed Forces for education and
			 training as physician assistants of the Department of Veterans Affairs, to
			 establish pay grades and require competitive pay for physician assistants
			 of the Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Grow Our Own Directive: Physician Assistant Employment and Education Act of 2016. 2.Pilot program to provide educational assistance to physician assistants to be employed at the Department of Veterans Affairs (a)Pilot program (1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to be known as the Grow Our Own Directive or G.O.O.D. pilot program (in this section referred to as the pilot program) to provide educational assistance to certain former members of the Armed Forces for education and training as physician assistants of the Department of Veterans Affairs.
 (2)Information on pilot programThe Secretary shall provide information on the pilot program to eligible individuals under subsection (b), including information on application requirements and a list of entities with which the Secretary has partnered under subsection (g).
 (b)Eligible individualsAn individual is eligible to participate in the pilot program if the individual— (1)has medical or military health experience gained while serving as a member of the Armed Forces;
 (2)has received a certificate, associate degree, baccalaureate degree, master’s degree, or postbaccalaureate training in a science relating to health care;
 (3)has participated in the delivery of health care services or related medical services, including participation in military training relating to the identification, evaluation, treatment, and prevention of diseases and disorders; and
 (4)does not have a degree of doctor of medicine, doctor of osteopathy, or doctor of dentistry. (c)DurationThe pilot program shall be carried out during the five-year period beginning on the date that is 180 days after the date of the enactment of this Act.
			(d)Selection
 (1)In generalThe Secretary shall select not less than 250 eligible individuals under subsection (b) to participate in the pilot program.
 (2)Priority for selectionIn selecting individuals to participate in the pilot program under paragraph (1), the Secretary shall give priority to the following individuals:
 (A)Individuals who participated in the Intermediate Care Technician Pilot Program of the Department that was carried out by the Secretary between January 2011 and February 2015.
 (B)Individuals who agree to be employed as a physician assistant for the Veterans Health Administration at a medical facility of the Department located in a community that—
 (i)is designated as a medically underserved population under section 330(b)(3)(A) of the Public Health Service Act (42 U.S.C. 254b(b)(3)(A)); and
 (ii)is in a State with a per capita population of veterans of more than 9 percent according to the National Center for Veterans Analysis and Statistics and the United States Census Bureau.
						(e)Educational assistance
 (1)In generalIn carrying out the pilot program, the Secretary shall provide educational assistance to individuals participating in the pilot program, including through the use of scholarships, to cover the costs to such individuals of obtaining a master's degree in physician assistant studies or a similar master's degree.
 (2)Use of existing programsIn providing educational assistance under paragraph (1), the Secretary shall use the Department of Veterans Affairs Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code, and such other educational assistance programs of the Department as the Secretary considers appropriate.
 (3)Use of scholarshipsThe Secretary shall provide not less than 35 scholarships under the pilot program to individuals participating in the pilot program during each year in which the pilot program is carried out.
				(f)Period of obligated service
 (1)In generalThe Secretary shall enter into an agreement with each individual participating in the pilot program in which such individual agrees to be employed as a physician assistant for the Veterans Health Administration for a period of obligated service specified in paragraph (2).
 (2)Period specifiedWith respect to each individual participating in the pilot program, the period of obligated service specified in this paragraph for the individual is—
 (A)if the individual is participating in the pilot program through a program described in subsection (e)(2) that specifies a period of obligated service, the period specified with respect to such program; or
 (B)if the individual is participating in the pilot program other than through a program described in such subsection, or if such program does not specify a period of obligated service, a period of three years or such other period as the Secretary considers appropriate for purposes of the pilot program.
					(g)Breach
 (1)LiabilityExcept as provided in paragraph (2), an individual who participates in the pilot program and fails to satisfy the period of obligated service under subsection (f) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.
 (2)ExceptionIf an individual is participating in the pilot program through a program described in subsection (e)(2) that specifies a period of obligated service, the liability of the individual for failing to satisfy the period of obligated service under subsection (f) shall be determined as specified with respect to such program.
 (h)MentorsThe Secretary shall ensure that a physician assistant mentor or mentors are available for individuals participating in the pilot program at each facility of the Veterans Health Administration at which a participant in the pilot program is employed.
 (i)PartnershipsIn carrying out the pilot program, the Secretary shall seek to partner with the following: (1)Not less than 15 institutions of higher education that—
 (A)offer a master's degree program in physician assistant studies or a similar area of study that is accredited by the Accreditation Review Commission on Education for the Physician Assistant; and
 (B)agree— (i)to guarantee seats in such master's degree program for individuals participating in the pilot program who meet the entrance requirements for such master's degree program; and
 (ii)to provide individuals participating in the pilot program with information on admissions criteria and the admissions process.
 (2)Other institutions of higher education that offer programs in physician assistant studies or other similar areas of studies that are accredited by the Accreditation Review Commission on Education for the Physician Assistant.
 (3)The Transition Assistance Program of the Department of Defense. (4)The Veterans' Employment and Training Service of the Department of Labor.
 (5)Programs carried out under chapter 41 of title 38, United States Code, for the purpose of marketing and advertising the pilot program to veterans and members of the Armed Forces who may be interested in the pilot program.
 (j)Administration of pilot programFor purposes of carrying out the pilot program, the Secretary shall appoint or select within the Office of Physician Assistant Services of the Veterans Health Administration the following:
 (1)A Deputy Director for Education and Career Development of Physician Assistants who— (A)is a physician assistant, a veteran, and employed by the Department as of the date of the enactment of this Act;
 (B)is responsible for— (i)overseeing the pilot program;
 (ii)recruiting candidates to participate in the pilot program; (iii)coordinating with individuals participating in the pilot program and assisting those individuals in applying and being admitted to a master's degree program under the pilot program; and
 (iv)providing information to eligible individuals under subsection (b) with respect to the pilot program; and
 (C)may be employed in the field at a medical center of the Department. (2)A Deputy Director of Recruitment and Retention who—
 (A)is a physician assistant, a veteran, and employed by the Department as of the date of the enactment of this Act;
 (B)is responsible for— (i)identifying and coordinating the needs of the pilot program and assist the Secretary in providing mentors under subsection (h) to participants in the pilot program; and
 (ii)coordinating the staff of facilities of the Veterans Health Administration with respect to identifying employment positions and mentors under subsection (h) for participants in the pilot program; and
 (C)may be employed in the field at a medical center of the Department. (3)A recruiter who—
 (A)reports directly to the Deputy Director of Recruitment and Retention; and (B)works with the Workforce Management and Consulting Office and the Healthcare Talent Management Office of the Veterans Health Administration to develop and implement national recruiting strategic plans for the recruitment and retention of physician assistants within the Department.
 (4)An administrative assistant, compensated at a rate not less than level GS–6 of the General Schedule, or equivalent, who assists with administrative duties relating to the pilot program in the Office of Physician Assistant Services and such other duties as determined by the Secretary to ensure that the Office runs effectively and efficiently.
				(k)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Secretary of Labor, the Secretary of Defense, and the Secretary of Health and Human Services, shall submit to Congress a report on the pilot program.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)The extent to which the pilot program is effective in improving the ability of eligible individuals under subsection (b) to become physician assistants;
 (B)An examination of whether the pilot program is achieving the goals of— (i)enabling individuals to build on medical skills gained as members of the Armed Forces by entering into the physician assistant workforce of the Department; and
 (ii)helping to meet the shortage of physician assistants employed by the Department. (C)An identification of such modifications to the pilot program as the Secretary of Veterans Affairs, the Secretary of Labor, the Secretary of Defense, and the Secretary of Health and Human Services consider necessary to meet the goals described in subparagraph (B).
 (D)An assessment of whether the pilot program could serve as a model for other programs of the Department to assist individuals in obtaining certification and employment in other health care fields.
					Amend the title so as to read: A bill to require the Secretary of Veterans Affairs to carry out a pilot program to provide
			 educational assistance to certain former members of the Armed Forces for
			 education and training as physician assistants of the Department of
			 Veterans Affairs..
	
		September 6, 2016
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
